833 F.2d 310Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James E.M. SPENCER, Plaintiff-Appellant,v.Jessie L. SPENCER, Mildred Hassell, Nathan T. Everett,Mitchell Norton, Judge Hardison, Defendants-Appellees.
No. 87-7640.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 24, 1987.Decided Oct. 30, 1987.

James E.M. Spencer, appellant pro se.
Before DONALD RUSSELL, WIDENER, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
James E.M. Spencer appeals the district court's dismissal of his 42 U.S.C. Sec. 1983 complaint pursuant to 28 U.S.C. Sec. 1915(d).  Spencer alleged that the defendants granted his wife a divorce through trickery and forgery of records.  We agree with the district court that the defendants have absolute immunity.    See Stump v. Sparkman, 435 U.S. 349 (1978);  Imbler v. Pachtman, 424 U.S. 409 (1976).  We further find that Spencer essentially seeks intervention by the district court into the handling of the divorce proceeding by the state court.  The proper method of challenging rulings or actions by the state court is, however, by appeal within the state system, and ultimately by petition to the United States Supreme Court.    See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 486 (1983).    See also Ganey v. Barefoot, 749 F.2d 1124, 1127 (4th Cir.1984), cert. denied, 472 U.S. 1019 (1985).


2
Accordingly, we affirm the judgment below.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  We deny Spencer's motion for appointment of counsel.


3
AFFIRMED.